La Jueza Presidenta Señora Naveira Merly
emitió la opinión del Tribunal.
¿Puede un empleado unionado acudir directamente a los tribunales para reclamar despido discriminatorio pa-tronal por razón de edad, aun cuando en el Convenio Co-lectivo se acordó que las disputas laborales serían dirimi-das ante un árbitro oficial(1) o privado?
Para contestar esta interrogante, exponemos los hechos pertinentes y el trasfondo procesal, los cuales no están en controversia.
I
El Sr. Sixto Quiñones González se desempeñó desde 1971 como guardia de seguridad del Condominio Playa Azul II en Luquillo, Puerto Rico. Su contrato de empleo era por tiempo indeterminado, cubierto por el Convenio Colec-tivo suscrito entre la Asociación de Condómines Playa Azul II (en adelante Asociación) y la Unión Fraternal de Guar-dias de Seguridad de Puerto Rico. El 2 de julio de 1999 la Asociación le comunicó al señor Quiñones González que prescindía de sus servicios, de acuerdo con los Derechos de la Gerencia(2) reconocidos en el Convenio, relativos a su facultad para descontinuar las operaciones de seguridad. *671Para esa fecha, el señor Quiñones González tenía cin-cuenta y nueve años de edad, de los cuales veintiocho fue-ron de servicio en la mencionada compañía de seguridad.
El 7 de marzo de 2000 el señor Quiñones González, su esposa, la Sra. Ana Luz López Carrión, y la sociedad legal de gananciales compuesta por ambos presentaron una de-manda contra la Asociación en el Tribunal de Primera Ins-tancia, Sala Superior de Humacao. En síntesis, alegaron que el despido del señor Quiñones González había sido in-justificado, discriminatorio y en violación a su derecho a la intimidad, ello en clara violación a lo dispuesto en la Ley Núm. 80 de 30 de mayo de 2003 de 1976 (29 L.P.R.A. see. 185a et seq.), y en la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.), respectivamente. Oportuna-mente, la Asociación solicitó la desestimación de la de-manda incoada por el señor Quiñones González. Adujo que el tribunal carecía de jurisdicción para resolver las contro-versias planteadas por los demandantes, ya que el Conve-nio Colectivo vigente proveía para el arbitraje ante el Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos de Puerto Rico (Negociado).(3) En oposición, el señor Quiñones González argumentó que de acuerdo con lo resuelto en Vélez v. Serv. *672Legales de P.R., Inc., 144 D.P.R. 673 (1998), su reclamación de discrimen por edad le permitía obviar el procedimiento de arbitraje y acudir directamente ante los tribunales.
El 19 de septiembre de 2000 el Tribunal de Primera Instancia emitió una sentencia en la que desestimó total-mente la reclamación del señor Quiñones González por falta de jurisdicción. Dictaminó que la controversia debía ser resuelta bajo el procedimiento de arbitraje establecido en el convenio colectivo. El señor Quiñones González soli-citó la reconsideración. Mediante Resolución de 4 de enero de 2001, el foro de instancia reconsideró la sentencia des-estimatoria previamente dictada y, de acuerdo con Vélez v. Serv. Legales de P.R., Inc., supra, concluyó que el obrero despedido podía proseguir su reclamación de discrimen por edad pese a no haber agotado los remedios provistos en el convenio colectivo.
Así las cosas, la Asociación de Condómines acudió en certiorari ante el Tribunal de Circuito de Apelaciones (Tribunal de Circuito.) Luego de varios incidentes procesales, dicho tribunal denegó el recurso solicitado. Sostuvo que, conforme a lo establecido en Vélez v. Serv. Legales de P.R., Inc., supra, y lo dispuesto en el Reglamento para el Orden Interno de los Servicios de Arbitraje del Negociado de Con-ciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos de Puerto Rico, Reglamento Núm. 2948 de 27 de enero de 1983 (Reglamento), la reclamación de discri-men bajo la Ley Núm. 100, supra, permitía al señor Qui-ñones González prescindir del arbitraje, razón por la cual podía acudir directamente al foro judicial.
Inconforme, la Asociación acudió ante nos mediante un recurso de certiorari. Tras varias reconsideraciones, el 5 de abril de 2002 expedimos el auto solicitado. La Asociación aduce que incidió el foro apelativo
...al negarse a expedir el auto solicitado y concluir que un empleado unionado, que es cesanteado y quien no cuestiona su despido ante el foro de arbitraje pactado en el Convenio Colee-*673tivo, puede posteriormente instar una reclamación por ale-gado “despido discriminatorio”. Petición de certiorari, pág. 8.
Con el beneficio de la comparecencia de ambas partes, resolvemos.
HH HH
 En Puerto Rico existe una fuerte política pública a favor del arbitraje como método alterno para la solución de conflictos. Crufon Const. v. Aut. Edif. Púbs., 156 D.P.R. 197, 205 (2002); Medina v. Cruz Azul de P.R., 155 D.P.R. 735, 738 (2001); PaineWebber, Inc. v. Soc. de Gananciales, 151 D.P.R. 307, 313 (2000). De acuerdo con ello, hemos establecido que las partes que voluntariamente se someten a un procedimiento de arbitraje están obligadas por éste, salvo en aquellas situaciones en que la jurisprudencia haya establecido que media justa causa para obviarlo. Pagán v. Fund. Hosp. Dr. Pila, 114 D.P.R. 224, 232 (1983).
Así, pues, hemos reconocido excepciones limitadas a la regla del cumplimiento previo de la obligación de arbitrar: en aquellos escenarios en que una unión falta a su deber de proveer a sus representados justa representación, F.S.E. v. J.R.T., 111 D.P.R. 505 (1981); cuando recurrir al arbitraje constituya un gesto fútil y vacío, Hermandad Unión de Empleados v. F.S.E., 112 D.P.R. 51 (1982), y en reclamaciones por hostigamiento sexual al amparo de la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. see. 155 et seq.) (Ley Núm. 17). Vélez v. Serv. Legales de P.R., Inc., supra. (4)
*674Recientemente, en Medina v. Cruz Azul de Puerto Rico, supra, pág. 740, adoptamos lo establecido en el Art. 111(d) del Reglamento, supra, pág. 3,(5) y extendimos la norma de obviar el arbitraje a aquellos casos en que: (1) se trate de una acción por despido discriminatorio y (2) que las partes hayan acordado que sus disputas se resolverían exclusiva-mente ante un árbitro del Negociado. En estos casos, el foro adecuado para resolver cualquier reclamación por alegado despido discriminatorio lo serán los tribunales.
En lo pertinente, el convenio colectivo examinado en Medina v. Cruz Azul de P.R., supra, pág. 739, establecía:
En los casos de suspensión o despido, las partes acuerdan ob-viar los primeros dos pasos del procedimiento y se acuerda que en aquellos casos en que la Unión decida cuestionar dicha sus-pensión o despido, deberá radicar la Solicitud de Arbitraje en el Negociado de Conciliación y Arbitraje dentro de los doce (12) días laborables a partir de la notificación de los cargos al Pre-sidente de la Unión. (Énfasis suplido.) Art. XXVII, Sec. 11, Convenio Colectivo entre La Cruz Azul de Puerto Rico y la *675Unión Independiente Empleados de la Cruz Azul, 12 de octubre de 1997, pág. 47.
Precisa señalar que lo recogido en Medina v. Cruz Azul de P.R., supra, gobierna, en parte, la controversia traída ante nuestra consideración en la causa de epígrafe. Em-pero, existe una diferencia crucial que es necesaria atender. Nos explicamos.
En el presente caso, a diferencia de Medina v. Cruz Azul de P.R., supra, donde el convenio colectivo establecía que las partes acordaban someter sus disputas laborales exclu-sivamente ante un árbitro del Negociado, las partes acor-daron que sus controversias serían resueltas ante un árbi-tro del Negociado de Conciliación y Arbitraje, con las limitaciones que la ley y la jurisprudencia les imponen, o bien ante un árbitro privado. Por ello, el Art. VIII del Con-venio Colectivo suscrito entre la Asociación y el señor Qui-ñones González dispone lo siguiente:
Cualquier controversia en relación al significado de interpre-tación de los términos de este convenio o en relación a cual-quier otro asunto relacionado con el empleo que se establezca en el mismo, serán atendidas [sic] de la siguiente manera: Sección 4: En el caso de que el problema no pueda ser resuelto de la manera provista anteriormente, las partes acuerdan so-meter la disputa ante un árbitro en el Negociado de Concilia-ción y Arbitraje del Departamento del Trabajo Y Recursos Hu-manos de Puerto Rico o árbitro seleccionado por las partes. El árbitro no tendrá poder para añadir o eliminar parte alguna de este convenio y cuya decisión será final conforme a la ley. Tanto la Unión como el Patrono tendrá derecho de utilizar el procedimiento de Quejas y Agravios y Arbitraje. (Enfasis suplido.) Apéndice, págs. 38-39.
Luego de este Foro haber resuelto que el Negociado no atenderá disputas de discrimen bajo la Ley Núm. 100, supra, resta por resolver si un empleado unionado (señor Quiñones González) puede acudir directamente a los tribu-nales para reclamar despido discriminatorio por razón de edad, aun cuando el Convenio Colectivo contiene la alter-nativa del arbitraje privado. La Asociación de Condómines *676entiende que el empleado unionado no puede acudir al foro judicial sin antes agotar los remedios arbitrales dispuestos en el convenio. No le asiste la razón.
Para disponer de la controversia sometida ante nuestra consideración, es necesario consultar, en primera instan-cia, el texto e historial legislativo de la Ley Núm. 100, supra. De esta manera, podremos auscultar a quién verda-deramente nuestra Asamblea Legislativa le concedió juris-dicción para adjudicar reclamaciones al amparo de la refe-rida Ley Núm. 100 y, en particular, aquellas que versan sobre discrimen por razón de edad.
Sobra decir que en nuestra función de interpretar la ley sólo existe una regla que es absolutamente invariable, ésta es, descubrir y hacer cumplir la intención y el deseo del poder legislativo. Secretario del Trabajo, etc. v. P.R. Cereal Extracts Inc., 83 D.P.R. 267, 275-276 (1961). Corresponde a los tribunales imprimirle efectividad a la intención legislativa y propiciar así la realización del propósito de la ley. Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155, 163 (2000).
Luego de un análisis ponderado de la Ley Núm. 100 y su jurisprudencia interpretativa, así como de la casuística que gobierna el tema del arbitraje, entendemos que en casos de despido patronal discriminatorio por razón de edad, aun cuando el Convenio Colectivo incluya la alternativa del arbitraje privado, los tribunales conservarán jurisdicción para entender en ellos desde el primer momento en que surja la causa de acción, independientemente de lo establecido en el Convenio Colectivo.
Al así resolver, acogemos el mandato de política pública de la Asamblea Legislativa de Puerto Rico, plasmado en el propio texto de la Ley Núm. 100, supra. Éste claramente establece que todo obrero que entienda que tiene causa de acción bajo esta ley puede acudir en jurisdicción original a los tribunales para hacer valer tales derechos, sin necesi-*677dad de acudir previamente a otro tipo de foro.(6) Para com-probarlo, basta acudir al Art. 4 de la Ley Núm. 100, supra, 29 L.P.R.A. sec. 149, el cual, en lo pertinente, dispone que en los casos de discrimen por razón de edad, raza, color, sexo, religión, origen social o nacional o condición social,
[e]l Tribunal de Primera Instancia y el Tribunal de Distrito tendrán jurisdicción original concurrente en los casos que sur-gieran bajo la see. 146 a 151 de este título. Las reclamaciones civiles podrán tramitarse por acción ordinaria o mediante el procedimiento de querella establecido por la Ley Núm. 10 de 14 de noviembre de 1917, según ha sido o fuere posterior-mente enmendada. (Énfasis suplido.)
A la luz del texto antes citado, resulta forzoso concluir que no procede, como pretende la Asociación, quitarle a los tribunales una facultad que expresamente le concedió el legislador. No es simplemente que los tribunales tendrán jurisdicción, es que dicha jurisdicción es original, es decir, en su origen, en su inicios, en sus comienzos, en su nacimiento, desde el primer momento en que surja la causa de acción.(7) Por ser así, no podemos privar al obrero de un foro que le concedió el legislador para reclamar sus *678derechos por el hecho de que la unión haya pactado some-ter cualquier disputa laboral al proceso de arbitraje. Máxime, cuando se trata de controversias que involucran elementos subjetivos, de intención y propósitos mentales, donde los tribunales juegan un papel esencial, si no deci-sivo, para llegar a la verdad. Soto v. Hotel Caribe Hilton, 137 D.P.R. 294, 301-302 (1994). El arbitraje no implica la renuncia de derechos. Debe mantenerse presente que el texto claro de una ley es la expresión por excelencia de la intención legislativa. (8) “En aras de la liberalidad no pode-mos ir más allá de la ley.” Rivera Coll v. Tribunal Superior, 103 D.P.R. 325, 331 (1975).
No empece a que la expresión “jurisdicción original” tiende a ser excluyente, si el empleado unionado, al momento en que surge la causa de acción, decide acogerse al procedimiento de arbitraje dispuesto en el convenio colectivo, tendrá derecho a ventilar su reclamación por ese medio. Nada en el historial legislativo de la Ley Núm. 100, supra, lo impide, a diferencia de lo resuelto en Medina v. Cruz Azul, supra, donde el Secretario del Trabajo y Recursos Humanos había prohibido expresamente que los árbitros del Negociado adjudicaran controversias bajo esta ley.(9) Está a la elección del obrero escoger cuál de los dos *679foros es el más adecuado para llevar su reclamación, ya que el convenio colectivo no impone limitaciones al respecto.
En síntesis, resolvemos que aquel empleado unionado que al amparo de la Ley Núm. 100, supra, reclame que su despido obedeció a discrimen por edad, podrá acudir direc-tamente a los tribunales sin necesidad de agotar los reme-dios arbitrales dispuestos en el convenio colectivo. Ahora bien, si al momento en que surge la acción opta por acudir al foro arbitral, por proveérsele esta alternativa en el con-venio colectivo, tendrá derecho a ventilar su reclamación en dicho foro. En estas circunstancias, el obrero tendrá dos foros disponibles para atender su reclamo: el foro judicial (por disposición de ley) y el foro arbitral privado (por dis-posición del convenio).
Precisa señalar, tal como lo hicimos en Vélez v. Serv. Legales de P.R., Inc., supra, que lo aquí resuelto no implica el que hayamos adoptado en nuestra jurisdicción lo resuelto bu Alexander v. Gardner-Denver Co., 415 U.S. 36 (1974), reafirmado en Mc Donald v. West Branch, 466 U.S. 284 (1984), y en Barrentine v. Arkansas-Best Freight System, 450 U.S. 728 (1981), en cuanto a que las controversias laborales fundamentadas en la constitución o las leyes pueden ser ventiladas directamente en los tribunales, sin antes acudir al procedimiento arbitral dispuesto en el convenio colectivo. Salvo la excepción aquí establecida, que nace del texto de la Ley Núm. 100, supra, y la intención legislativa, continuaremos siendo custodios de los postulados básicos de política pública que favorecen el que las con-*680troversias obrero-patronales en Puerto Rico se resuelvan a través de métodos extrajudiciales para la solución de con-flictos, como es el arbitraje.
Aclarado lo anterior, procede, pues, aplicar la normativa antes expuesta a los hechos que nutren la causa de epígrafe.
H-1 I — I 1 — I
En el presente caso, el 29 de febrero de 2002 el señor Quiñones González instó una demanda al amparo de la Ley Núm. 100, supra, por alegado despido discriminatorio por razón de edad. En el Convenio Colectivo suscrito entre la Asociación y la Unión Fraternal de Guardias de Seguri-dad de Puerto Rico, las partes acordaron someter cualquier disputa obrero-patronal a un árbitro del Negociado o a un árbitro privado seleccionado por las partes. Conforme a lo aquí resuelto, unido a lo establecido en Medina v. Cruz Azul de P.R., supra, el señor Quiñones González tenía dos foros disponibles para atender su reclamo: el foro judicial y el foro arbitral privado. El señor Quiñones González optó por acudir al foro judicial. Dicho foro tenía jurisdicción para entender en el asunto. Por ende, no procedía la des-estimación por falta de jurisdicción solicitada por la Asociación.(10)
*681IV
Por los fundamentos expuestos en la opinión que ante-cede, se dicta sentencia que confirma el dictamen emitido el 24 de abril de 2001 por el antiguo Tribunal de Circuito de Apelaciones. Se devuelve el caso al foro de instancia para la continuación de los procedimientos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Rivera Pérez disintió sin opi-nión escrita.

(1) Correspondiente al Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos.


(2) En lo pertinente, el Art. V(5) del Convenio, titulado Derechos de Gerencia, establece que:
“Nada en este convenio se interpretará en forma tal que infrinja o restrinja ninguno de los derechos, funciones y prerrogativa[s] de la Administración que no *671sean incompatibles con las disposiciones de este convenio. Incluyendo, pero sin limi-tarse a los siguientes derechos:
“5) el derecho a continuar o descontinuar operaciones ...” (Enfasis suplido.) Apéndice, pág. 36.


(3) En lo pertinente a la causa de epígrafe, el Convenio Colectivo suscrito entre la Asociación de Condómines y la Unión Fraternal de Guardias de Seguridad de Puerto Rico establecía en su Art. VIII (Quejas, Agravios y Arbitraje) que:
“Cualquier controversia en relación al significado de interpretación de los tér-minos de este Convenio o en relación a cualquier otro asunto relacionado con el empleo que se establezca en el mismo, serán atendidas de la siguiente manera:
“Sección 4: En el caso de que el problema no pueda ser resuelto de la manera provista anteriormente, las partes acuerdan someter la disputa ante un árbitro en el Negociado de Conciliación y Arbitraje del Departamento del Trabajo Y Recursos Hu-manos o árbitro seleccionado por las partes. El árbitro no tendrá poder para añadir o eliminar parte alguna de este convenio y cuya [sic] decisión será final y firme con-forme a la ley. Tanto la unión como el patrono tendrá derecho de utilizar el procedi-miento de quejas y agravios y arbitraje.” (Énfasis suplido.)


(4) En Vélez v. Serv. Legales de P.R., Inc., 144 D.P.R. 673 (1998), nos expresamos en tomo a las reclamaciones por despido discriminatorio por razón de sexo y el arbitraje acordado en un convenio colectivo. Allí se presentó una acción judicial en la cual la querellante alegaba un patrón de represalias de parte del patrono como re-sultado de haber denunciado un acto de alegado hostigamiento sexual. El patrono alegó falta de jurisdicción del tribunal porque la querellante era empleada unionada que debía recurrir al procedimiento de arbitraje establecido en el convenio colectivo. Se resolvió que ésta no estaba obligada a agotar el procedimiento de arbitraje esta-*674blecido en el convenio. Dicho dictamen se basó en dos criterios. Primero, porque el Art. 111(d) del Reglamento para el Orden Interno de los Servicios de Arbitraje del Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Hu-manos, Reglamento Núm. 2948 del Departamento del Trabajo y Recursos Humanos de 27 de enero de 1983, pág. 3, impide que sus árbitros ventilen casos por discrimi-nación cubiertos por la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 149 et seq.) o por el Título VII de la Ley Federal de Derechos Civiles, según enmendada, o por ambos. Segundo, porque los tribunales tienen jurisdicción para dilucidar toda controversia sobre discrimen por sexo en el empleo, conforme a la política pública enunciada en la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. see. 155 et seq.), que decreta el hostigamiento sexual en el empleo como una forma de discrimen por sexo.


(5) La citada disposición establece que:
“d) Los casos por discriminación cubiertos por las disposiciones de la Ley 100 de 30 de junio de 1959, según enmendada, y/o por el Titulo VII de la Ley Federal de Derechos Civiles de 1964, según enmendada, no se ventilarán ante los árbitros del Negociado. Las partes podrán tramitar estos casos siguiendo el procedimiento que a esos efectos apruebe el Secretario del Trabajo y Recursos Humanos o ante los foros administrativos o judiciales correspondientes.”
Véanse, además: Ley contra Discrimen en el Empleo por Razón de Edad (ADEA, por sus siglas en inglés) de 15 de diciembre de 1967 (29 U.S.C.A. sees. 621-634); Ley de Americanos con Impedimentos (ADA, por sus siglas en inglés) de 1990 (42 U.S.C.A. see. 12102 et seq.); Ley de Prohibición de Discrimen contra Impedidos, Ley Núm. 44 de 2 de julio de 1985, según enmendada, 1 L.P.R.A. see. 501 et seq., y la Ley que Prohíbe el Hostigamiento Sexual en el Empleo, Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. sec. 155c).


(6) Como queda dicho, en Vélez v. Serv. Legales de P.R., Inc., supra, se resolvió que un empleado unionado no estaba obligado a agotar el procedimiento de arbitraje establecido en el convenio en aquellas reclamaciones de hostigamiento sexual. Esta decisión se basó en que: (1) el Art. III(d) del Reglamento, supra, impide que sus árbitros ventilen casos por discriminación cubiertos por la Ley Núm. 100, supra, o por el Título VII de la Ley Federal de Derechos Civiles, según enmendada, supra, o por ambos, y (2) los tribunales tienen jurisdicción para dilucidar toda controversia sobre discrimen por sexo en el empleo conforme la política pública de la Ley Núm. 17, supra, que decreta el hostigamiento sexual en el empleo como una forma de discri-men por sexo.
La Ley Núm. 100, supra, prohíbe el discrimen en el empleo por razón de edad, raza, color, sexo, origen social o nacional, condición social de ideas políticas o rehgiosas. No hay duda de que la citada Ley Núm. 17 persigue el mismo propósito que la Ley Núm. 100, supra, aunque se refiera al hostigamiento sexual. Vélez v. Serv. Legales de P.R., Inc., supra, pág. 685. Por ser así, la facultad adjudicativa de los tribunales en los casos de discrimen bajo la referida Ley Núm. 100 no puede quedar limitada, pues, por la cláusula de arbitraje de un convenio colectivo.


(7) Para definiciones, consúltese: Real Academia Española, Diccionario de la Lengua Española, 22da ed., Madrid, Ed. Espasa-Calpe, 2001, T. 2, págs. 1632 y 1834; Á. López García-Molins, Diccionario de sinónimos y antónimos de la lengua española, Valencia, Ed. Alfredo Ortells, S.L., 1985, págs. 715 y 784.


(8) En reiteradas ocasiones hemos señalado que para privar a un tribunal de su autoridad para conocer sobre algún asunto en particular, es necesario que algún estatuto expresamente así lo disponga o que surja de éste por implicación necesaria. J. Directores v. Ramos, 157 D.P.R. 818 (2002); Lagares v. E.L.A., 144 D.P.R. 601 (1997); Junta Dir. Cond. Montebello v. Fernández, 136 D.P.R. 223 (1994); Rosado v. Registrador, 71 D.P.R. 553 (1950).


(9) Es menester señalar que en el caso de autos no apbca lo resuelto en Pérez v. Autoridad Fuentes Fluviales, 87 D.P.R. 118 (1963), y reafirmado en Pagán v. Fund. Hosp. Dr. Pila, 114 D.P.R. 224 (1983), donde se determinó que procedía el arbitraje compulsorio en la reclamación de horas extras y salarios. A diferencia de la Ley Núm. 100, supra, la Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. 271 et seq.), no le otorgó jurisdicción original a los tribunales. El texto de la Ley Núm. 379, supra, revela la directriz legislativa de que se utihzarán los métodos altemos para la solu-ción de conflictos como uno de los foros indicados para resolver las disputas que surjan en virtud de dicha ley.
A tales efectos dispone la See. 282 de la mencionada disposición legal:

“Horas de trábajoReclamaciones de empleados; daños; transacción; intervención de mediadores.

*679“Estas reclamaciones podrán tramitarse de acuerdo con el procedimiento ordi-nario o el procedimiento de querella establecido en las sees. 3118 et seq. del Titulo 32.
“Será válida, asimismo, toda transacción extrajudicial que se realice mediante la intervención de mediadores de conflictos obrero-patronales del Departamento del Trabajo y Recursos Humanos, sujeto a las normas o criterios que a tales fines esta-blezca el Secretario mediante reglamento u orden administrativa.”


(10) Es menester aclarar que la norma establecida en el presente caso no se extiende a la reclamación por despido injustificado instada por el señor Quiñones González el 29 de febrero de 2000. Tal causa de acción se extinguió, ya que el señor Quiñones González no cuestionó la legitimidad de su despido ante el foro apropiado, es decir, el foro arbitral, dentro del término de siete días desde que el obrero tuvo conocimiento de su despido, según establecía el convenio colectivo.
El Art. VIII(l), titulado Quejas, Agravios y Arbitraje dispone, en lo pertinente:
“Cualquier controversia en relación al significado de interpretación de los tér-minos de este Convenio o en relación a cualquier otro asunto relacionado con el empleo que se establezca en el mismo, serán atendidas de la siguiente manera:

“Sección 1: El empleado afectado deberá presentar su queja por escrito a la Junta de Directores del Condominio dentro de los próximos siete (7) días naturales a partir de la fecha en que surgió la queja y/o desde que el empleado tuvo conocimiento de la misma.

*681“Sección 2: Si no se llegase a un acuerdo, dentro de tres (3) días laborables. La cuestión se someterá por escrito a la consideración de los Oficiales designados por la Unión y el Patrono para atender el asunto.
“Sección 4: En el caso de que el problema no pueda ser resuelto de la manera provista anteriormente, las partes acuerdan someter la disputa ante un árbitro en el Negociado de Conciliación y Arbitraje del Departamento del Trabajo Y Recursos Hu-manos o árbitro seleccionado por las partes. El árbitro no tendrá poder para añadir o eliminar parte alguna de este convenio y cuya decisión será final y firme conforme a la ley. Tanto la Unión como el Patrono tendrá derecho de utilizar el procedimiento de Quejas y Agravios y Arbitraje.” (Enfasis suplido.) Apéndice, págs. 38-39.